      Case 3:17-cv-06748-WHO Document 168 Filed 03/09/20 Page 1 of 4




 1   LAWRENCE A. ORGAN (SBN 175503)
     NAVRUZ AVLONI (SBN 279556)
 2   CIMONE A. NUNLEY (SBN 326915)
     CALIFORNIA CIVIL RIGHTS LAW GROUP
 3   332 San Anselmo Avenue
     San Anselmo, CA 949960
 4   Telephone:   (415) 490-9000
     Facsimile:   (415) 490-9001
 5
     Attorneys for Plaintiffs
 6   DEMETRIC DI-AZ and OWEN DIAZ
 7
     JASON A. GELLER (CA SBN 168149)
 8   JUAN C. ARANEDA (CA SBN 213041)
     VINCENT J. ADAMS (CA SBN 249696)
 9   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
10   San Francisco, California 94111
     Telephone:    (415) 490-9000
11   Facsimile:    (415) 490-9001
12   Attorneys for Defendant
     NEXTSOURCE, INC.
13

14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                 SAN FRANCISCO COURTHOUSE
17

18   DEMETRIC DI-AZ, OWEN DIAZ and               Case No. 3:17-cv-06748-WHO
     LAMAR PATTERSON,
19
                                                 JOINT STIPULATION FOR DISMISSAL
20                                Plaintiffs,    OF DEFENDANT NEXTSOURCE, INC.,
             vs.                                 WITH PREJUDICE AND [PROPOSED]
21                                               ORDER
     TESLA, INC. DBA TESLA MOTORS, INC.;
22   CITISTAFF SOLUTIONS, INC.; WEST
     VALLEY STAFFING GROUP;
23   CHARTWELL STAFFING SERVICES,
     INC.; NEXTSOURCE, INC.,
24
                                  Defendants.    FAC Filed:    December 26, 2018
25                                               Trial Date:   May 11, 2020
26

27

28
                                               1             Case No. 3:17-cv-06748-WHO
         JOINT STIPULATION FOR DISMISSAL OF DEFENDANT NEXTSOURCE, INC., WITH PREJUDICE
                                     AND [PROPOSED] ORDER
     FP 37344517.1
      Case 3:17-cv-06748-WHO Document 168 Filed 03/09/20 Page 2 of 4




 1           TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           Plaintiffs Owen Diaz and Demetric Di-Az, and Defendant nextSource, Inc., hereby

 3   stipulate to the dismissal of Defendant nextSource, Inc., from the above-captioned action with

 4   prejudice, pursuant to the settlement agreement entered into between Plaintiff Owen Diaz and

 5   Defendant nextSource, Inc. Plaintiffs and Defendant nextSource, Inc., hereby apply to the

 6   Honorable William H. Orrick for an Order for Dismissal of Defendant nextSource, Inc., from the

 7   above-captioned action with prejudice.

 8           IT IS SO STIPULATED.

 9

10   Date: March 9, 2020                         CALIFORNIA CIVIL RIGHTS LAW GROUP

11
                                               By:     /s/ Cimone A. Nunley
12                                                    Lawrence A. Organ
                                                      Navruz Avloni
13                                                    Cimone A. Nunley
                                                      Attorneys for Plaintiffs
14                                                    DEMETRIC DI-AZ, OWEN DIAZ AND
                                                      LAMAR PATTERSON
15

16

17   Date: March 9, 2020                              FISHER & PHILLIPS LLP

18
                                               By:      /s/ Juan C. Araneda
19                                                    Jason A. Geller
                                                      Juan C. Araneda
20                                                    Vincent J. Adams
                                                      Attorneys for Defendant
21                                                    NEXTSOURCE, INC.
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25

26   DATED:                                             _________________________________
                                                         HON. WILLIAM H. ORRICK
27                                                        UNITED STATES DISTRICT JUDGE
28
                                               2             Case No. 3:17-cv-06748-WHO
         JOINT STIPULATION FOR DISMISSAL OF DEFENDANT NEXTSOURCE, INC., WITH PREJUDICE
                                     AND [PROPOSED] ORDER
     FP 37344517.1
      Case 3:17-cv-06748-WHO Document 168 Filed 03/09/20 Page 3 of 4




 1                                  DECLARATION OF CONSENT
 2
             Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury
 3
     that concurrence in the filing of this document has been obtained from the above-listed counsel
 4
     for Plaintiffs Demetric Di-Az and Owen Diaz.
 5

 6   DATED: March 9, 2020                                   /s/Juan C. Araneda
                                                            Juan C. Araneda
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3             Case No. 3:17-cv-06748-WHO
         JOINT STIPULATION FOR DISMISSAL OF DEFENDANT NEXTSOURCE, INC., WITH PREJUDICE
                                     AND [PROPOSED] ORDER
     FP 37344517.1
      Case 3:17-cv-06748-WHO Document 168 Filed 03/09/20 Page 4 of 4



                                       CERTIFICATE OF SERVICE
 1

 2           The undersigned hereby certifies that a copy of the foregoing Joint Stipulation For

 3   Dismissal Of Defendant nextSource, Inc., With Prejudice And [Proposed] Order has been filed

 4   electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

 5   filing system.

 6                                                             /s/Juan C. Araneda
                                                               Juan C. Araneda
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               PROOF OF SERVICE

     FP 37344517.1
